      ™ted states district cotirt
      eastern district of new YORK
     DERICK GREEN

                                          Plaintiff,
                          -against-                           ORDER


                                            MEND02A,
                                                              18-CV-1049(ENV)(RER)

                                          Defendants.

    VITALIANO,D.J.
          Derick Green filed ftis civil righls action, pnrsuan. nr 42 U.S C 6 .983 on P H
   2018. (Conipl.,ECFNo• n)■ -^fter
                             Aft a summons issued, (Summons, ECF
                                                              ' No 51 Co.February 19,
  .ha. the City Of New York and Stephanie Mendoza waive service of           '
  Service.ECFNos3 41 „                •                                      (Reqs. for Waiver of
  Ore dv, ft         '                                                           of .he complaint
  O.eend.dnothin8fin.ertoprosecutethi
  on December 6 2018 r„d n     •
                                      sactl„„. (..OrderdatedOec5   20181 A
                                                            "ec. 6,2018). Accordingly,


 request for a certificate ofdefaul, or (3) defendants file an answer m The d



Ded., ECF No. 8), and. more significantly, did not comply with the order.
      Consequently, on January 15,2019, Judge Reyes filed a sua spon,e report and
recommendation ("R&R-), in which he deemed the plaintiff to have abandoned his case and
 recommended that the Court dismiss this action for failure to prosecute and failure to obey a
 courtorder. (R&R dated Jan. 15.2019). With notice ofthe time to object properly given,
 id.), no party has filed an objection to the R&R,and the time to do so has passed.
         Where no timely written objection has been filed, a districtjudge need only review an
R&R for clear error. See Dafeng Hengwei Textile Co., Ltd. v. Aceco Indus. & Commercial
 Corp., 54 F. Supp. 3d 279,283(E.D.N.Y. 2014). In accordance with that standard ofreview, the
Court has carefully examined Judge Reyes's R&R,and finds it to be correct, well-reasoned, and
free ofany clear error. The Court, therefore, adopts the R&R,in its entirety, as the opinion of
the Court.


                                            Conclusion

        For the foregoing reasons, this action is dismissed with prejudice, pursuant to Fed. R.
Civ. P. 41(b), for plaintiffs inexcusable failure to prosecute.
        The parties are hereby put on notice that having failed to object to the R&R in a timely
fashion, they have waived their right to appeal from this Order. See Caldor v. Onondaga
County, 517 F.3d 601,604(2d Cir. 2008).

       The Clerk of Court is directed to enterjudgment accordingly, to mail a copy ofthis Order
to defendants, and to close this case.

       So Ordered.


Dated: Brooklyn, New York
       February 15,2019


                                                             S/Eric N. Vitaliano
                                                            ERIC N. VITALIANO
                                                            United States District Judge
